Exhibit 10.15

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION
AGREEMENT (this “Amendment”) is made and entered into effective as of
November 6, 2014 (the “Effective Date”), by and between PowerSecure
International, Inc., a Delaware corporation (the “Company”), and Christopher T.
Hutter, an individual resident of the State of North Carolina (the “Officer”).

Recitals

WHEREAS, Officer has been engaged as an employee and as the Executive Vice
President and Chief Financial Officer of the Company;

WHEREAS, the Company and Officer entered into an Amended and Restated Employment
and Non-Competition Agreement on December 31, 2008 (as amended and restated from
time to time, the “Employment Agreement”), setting forth the terms and
conditions of Officer’s employment with the Company; and

WHEREAS, the Company and Officer desire to amend certain terms and conditions of
the Employment Agreement as set forth herein;

Agreement

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Officer, intending to be legally bound hereby, agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given to them in the
Employment Agreement.

Section 2. Amendments to Employment Agreement. The Employment Agreement is
hereby amended as of the Effective Date as follows:

(a) Section 3(a): General Duties and Responsibilities. The first sentence of
Section 3(a) of the Employment Agreement is hereby amended to read in its
entirety as follows:

“During and throughout the Employment Term, Officer shall faithfully and
diligently, to the best of his ability, serve as the Executive Vice President
and the Chief Operating Officer of the Company, and shall also continue to serve
as the Chief Financial Officer of the Company until November 6, 2014, and in
such additional management offices and capacities and with such additional
titles and duties as shall be designated by the Company’s Board of Directors
(the “Board”) during the Employment Term, shall have the authority and perform
the duties and responsibilities customary for such offices, shall report to the
Chief Executive Officer of the Company (the “CEO”) and to the Board, and shall
have such other duties as may be assigned to him from time to time by the CEO
and the Board.”



--------------------------------------------------------------------------------

(b) Section 4(a): Base Salary. The first sentence of Section 3(a) of the
Employment Agreement is hereby amended to read in its entirety as follows:

“The Company shall pay Officer a base salary equal to $350,000 per year (the
“Base Salary”), payable in approximately equal installments in accordance with
the Company’s customary payroll practices.”

(c) Section 6(f)(i): Compensation Upon Termination of Employment Following a
Change in Control. The introductory clause set forth in Section 6(f)(i) of the
Employment Agreement is hereby amended to read in its entirety as follows:

“If, during the Employment Term, a Change in Control (as defined below) of the
Company occurs, and within three years after such date the Company shall
terminate Officer’s employment without Cause or the employment of Officer shall
be terminated by Officer for “good reason” (as such term is defined in Treasury
Regulation Section 1.409A-1(n)(2) promulgated under the Internal Revenue Code of
1986, as amended), then:”

Section 3. Effectiveness of Amendment. This Amendment shall be effective as of
the Effective Date. As of and after the Effective Date, all references to the
Employment Agreement, including the terms “this Agreement,” “hereof,” “herein”
and the like contained in the Employment Agreement, shall mean and be deemed to
be references to the Employment Agreement as amended by the terms of this
Amendment. From and after the Effective Date, the Employment Agreement shall
remain in full force and effect in accordance with its terms, as such terms are
amended by the terms of this Amendment.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to provisions
governing conflicts of laws.

Section 5. Successor and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, in accordance with the Employment Agreement.

Section 6. Headings. The headings in this Amendment are included for convenience
of reference only and do not define, limit, explain or modify this Amendment or
its interpretation, construction or meaning and are in no way to be construed as
a part of this Amendment.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts (including counterparts executed by less than all parties hereto),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. A signed copy of this Amendment
delivered by PDF, facsimile, e-mail or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Amendment.

Section 8. Entire Agreement. The Employment Agreement, as amended by this
Amendment, sets forth the entire agreement and understanding of the parties
hereto with respect to the subject matter thereof and hereof and supersedes in
their entirety all prior and

 

2



--------------------------------------------------------------------------------

contemporaneous written and oral agreements, arrangements, understandings,
negotiations, communications, covenants, representations and warranties among
the parties hereto relating to such subject matter.

(Remainder of page intentionally left blank. The next page is the Signature
Page)

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, this Amendment No. 1 to Employment and Non-Competition
Agreement has been executed and delivered by or on behalf of the parties hereto
as of the Effective Date.

 

Company: POWERSECURE INTERNATIONAL, INC. By:

/s/ Sidney Hinton

Sidney Hinton, President and Chief Executive Officer Officer:

/s/ Christopher T. Hutter

Christopher T. Hutter

 

4